Exhibit 10.5

COMMUNICATIONS SALES & LEASING, INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT - TIME-BASED VESTING ONLY

[Non-Employee Directors]

Summary of Restricted Share Grant

Communications Sales & Leasing, Inc., a Maryland corporation (the “Company”),
grants to the Grantee named below, in accordance with the terms of the
Communications Sales & Leasing, Inc. 2015 Equity Incentive Plan (the “Plan”) and
this Restricted Shares Agreement (the “Agreement”), the following number of
Restricted Shares (the “Restricted Shares”), on the Date of Grant set forth
below:

 

Name of Grantee:     

 

   Number of Restricted Shares:     

 

   Date of Grant:     

 

  

Terms of Agreement

1. Grant of Restricted Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of Restricted
Shares set forth above. The Restricted Shares shall be fully paid and
nonassessable.

2. Vesting of Restricted Shares.

(a) The Restricted Shares shall vest and become nonforfeitable if the Grantee
shall have continued to serve on the Board through the vesting dates set forth
below with respect to the percentage of Restricted Shares set forth next to such
date:

 

Vesting Date   

Percentage of Restricted Shares
Vesting

on such Vesting Date

        

(b) Notwithstanding the provisions of Section 2(a), all of the Restricted Shares
covered by this Agreement shall immediately become vested and nonforfeitable if,
during the vesting period, (i) the Grantee dies or suffers a Disability while
serving on the Board, or (ii) a Change of Control occurs while the Grantee was
serving on the Board.

(c) Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the
Restricted Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate.



--------------------------------------------------------------------------------

3. Forfeiture of Shares. The Restricted Shares that have not yet vested pursuant
to Section 2 (including without limitation any cash dividends and non-cash
proceeds related to the Restricted Shares for which the record date occurs on or
after the date of forfeiture) shall be forfeited automatically without further
action or notice if the Grantee ceases to be a Director other than as provided
in Section 2(b). In the event of a forfeiture of the Restricted Shares, the
stock book entry account representing such Restricted Shares covered by this
Agreement shall be cancelled and all such Restricted Shares shall be returned to
the Company.

4. Transferability. The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, until the Restricted Shares have become nonforfeitable as
provided in Section 2. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares. The Committee, in its sole discretion, when and as is
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.

5. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any cash dividends that may be paid thereon
(which such dividends shall be paid no later than the end of the calendar year
in which the dividends are paid to the holders of the Common Shares or, if
later, the 15th day of the third month following the date the dividends are paid
to the holders of the Common Shares); provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement. Any cash dividends paid with
respect to the Restricted Shares shall be reported on the Grantee’s Form 1099 as
compensation.

6. Custody of Restricted Shares; Stock Power. Until the Restricted Shares have
become vested and nonforfeitable as provided in Section 2, the Restricted Shares
shall be issued in book-entry only form and shall not be represented by a
certificate. The restrictions set forth in this Agreement shall be reflected on
the stock transfer records maintained by or on behalf of the Company. By
execution of this Agreement and effective until the Restricted Shares have
become vested and nonforfeitable as provided in Section 2, the Grantee hereby
irrevocably constitutes and appoints a person or persons of the Company’s
choosing, or any of them, attorneys-in-fact to transfer the Restricted Shares on
the stock transfer records of the Company with full power of substitution. The
Grantee agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to the provisions of this Agreement.

7. No Right to Reelection. Nothing contained in this Agreement shall confer upon
the Grantee any right to be nominated for reelection by the Company’s
stockholders, or any right to remain a member of the Board for any period of
time or at any particular rate of compensation.

8. Taxes and Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Shares (including the grant,
the vesting, the receipt of Common Shares, the sale of Common Shares and the
receipt of dividends, if any). The Company does not guarantee any particular tax
treatment or results in connection with the grant or vesting of the Restricted
Shares or the payment of dividends. If the Company or any Subsidiary is required
to withhold any federal,



--------------------------------------------------------------------------------

state, local or other taxes in connection with the delivery or vesting of the
Restricted Shares, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company or such Subsidiary for the payment thereof. The
Grantee may elect to satisfy all or any portion of any such withholding
obligation by surrendering to the Company or such Subsidiary a portion of the
Common Shares that become vested and nonforfeitable hereunder, and the Common
Shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the Market Value per Share of such Common Shares on
the date of such surrender.

9. Section 83(b) Election Prohibited. As a condition to receiving this award,
the Grantee acknowledges and agrees that he or she shall not file an election
under Section 83(b) of the Code with respect to all or any portion of the
Restricted Shares.

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ or any national securities exchange with respect to the Restricted
Shares; provided, however, notwithstanding any other provision of this
Agreement, the Restricted Shares shall not be delivered or become vested if the
delivery or vesting thereof would result in a violation of any such law or
listing requirement.

11. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent.

12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares.

14. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

15. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Maryland, without giving
effect to the principles of conflict of laws thereof.

16. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by



--------------------------------------------------------------------------------

giving written notice to the Secretary of the Company, this consent shall be
effective for the duration of the Agreement. The Grantee also understands that
he or she shall have the right at any time to request that the Company deliver
written copies of any and all materials referred to above at no charge. The
Grantee hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

COMMUNICATIONS SALES & LEASING, INC. By:

 

Name: Kenny Gunderman Title: President and CEO

The undersigned hereby acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”) are available for viewing on the Company’s intranet
site at [website]. The Grantee hereby consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact [name and
phone number] to request a paper copy of the Prospectus Information at no
charge. The Grantee represents that he or she is familiar with the terms and
provisions of the Prospectus Information and hereby accepts the award of
Restricted Shares on the terms and conditions set forth herein and in the Plan.

 

 

Grantee Date:

 